DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
As requested in the submission, claims 1 and 7 have been amended.  Claims 1, 6-8 are pending in the instant application.

Response to Arguments
Applicant’s arguments, see pages 2-8 of the remarks, filed 8/5/22, with respect to claims 1 and 6 as being anticipated by Arbesman et al. and claims 7 and 8 as being obvious over Arbesman et al. in view of Video Kinesiology Taping Application for Shoulder Impingement (https://vimeo.com/130055152) have been fully considered and are persuasive.  The 102 rejections of claims 1 and 6 and the103 rejections of claims 7 and 8 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2010/0016771.

Claim Rejections - 35 USC § 103
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 1, “The method for attaching” should read --The method for attaching tape--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, “the center part” in lines 4 and 8,  and “both end parts” in lines 5 and 9 lack proper antecedent basis.  
As regards claim 7, “the center part” in lines 4 and 8,  and “both end parts” in lines 5 and 9 lack proper antecedent basis.  
Remaining dependent claims 6 and 8 are necessarily rejected since they depend upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0049629 (“Arbesman et al.”) in view of U.S. Patent Application Publication No. 2010/0016771 (“Arbesman et al. 2”).
As regards claim 1, Arbesman et al. discloses a “taping kit” comprising two or more tapes (400) to be affixed to a body (see Figs. 4 and 16) containing at least a stretchable substrate and an adhesive layer (constituted by woven material with an adhesive layer, see para. [0004]) on one surface of the substrate, comprising: a first tape (400) which has a plurality of slits in a longitudinal direction (note the slits in the longitudinal direction along axis 414, see Fig. 4 and Fig. 16), and a second tape (400) which has a plurality of slits in a longitudinal direction (note the slits in the longitudinal direction along axis 414, see Fig. 4 and Fig. 16).  
Arbesman et al. fails to teach the first tape has a first hole at a center part the plurality of slits formed from a vicinity of the first hole to both end parts of the first tape in a longitudinal direction, and wherein the plurality of slits is not formed in a middle area of the first tape including the first hole and that the second tape has a second hole at a  center part of the second tape and the plurality of slits formed from a vicinity of the second hole to both end parts of the second tape in a longitudinal direction, and wherein the plurality of slits is not formed in a middle area of the second tape including the second hole.  However, Arbesman et al. 2, in its disclosure of an analogous taping device (see Fig. 12), teaches that it is known to provide a tape (constituted by body support article 210) with a hole (constituted by cutout 140) in a center part (constituted by central anchoring portion 220) of a plurality of slits formed from a vicinity of first hole to both end parts of the device in a longitudinal direction, and wherein the plurality of slits is not formed in a middle area of the device including the for the purpose of centering the device over an affected joint and for allowing the joint to protrude therethrough (see para. [0060], lines 5-7 and [0066], lines 9-11).
In view of Arbesman et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second tapes (400) in the kit with a hole in a center part (constituted by central anchoring portion 220) of the device for the purpose of centering the device over an affected joint  and allowing the joint to project therethrough, and to further provide the hole in the center part of a plurality of slits formed from a vicinity of the hole to both end parts of the device in a longitudinal direction, wherein the plurality of slits is not formed in a middle area of the device including the hole for the purpose of maintaining the integrity of the hole.
In further regards to claim 1, Applicant’s recitation of “wherein the second hole of the second tape is overlapped the first hole of the first tape, and the middle area of the first tape and the middle area of the second tape are attached to each other” is an intended use recitation.  Applicant is reminded that the court held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, the Office contends the second hole of the second tape is fully capable of overlapping the first hole of the first tape of modified Arbesman et al., and is fully capable of overlapping the middle area of the first tape and the middle area of the second tape of modified Arbesman et al. and attaching them to each other. 
As regards claim 6, modified Arbesman et al. discloses the taping kit according to claim 1, which is attached to a skin after an incision (see Fig. 16 which shows the taping kit attached to a wound and para. [0021] which discloses that the wound may be a surgical incision).

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786